DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
In the instant case, claim no. “13” has been repeated twice in the claim list dated 04/27/2021.  
Mis-numbered claims “13” and “13” have been renumbered as claim nos. “13” and “14” respectively. Accordingly total claims are now 1 thr’ 20 (including apparatus claims 1-14, and method claims 15- 20).
Election/Restrictions
Applicant’s election without traverse of Group I, Species V (claims 1-13, renumbered to claims 1-14) in the reply filed on 04/27/2021 is acknowledged.
Claims 13-20 (renumbered to claims 14-20) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/27/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 5 limitation “the gas flow outlets of the laminar flow nozzle, zonal flow nozzle and the source material flow nozzle are generally linear; and wherein the zonal flow nozzle comprises at least two linear functional process gas flow outlets positioned to expel the functional process gas at opposite sides of the source material flow nozzle”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1- 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partridge (US 2014/0263202) [or alternately in view of Hadidi et al (US 2013/0270261){hereinafter Hadidi} and Spitzl (US 2010/0215541)].

a microwave generator electronics stage 104 (microwave energy source/generator – at least abstract and 0009, 0022);
a microwave applicator stage including a cavity resonator structure (e.g. resonant cavity 132 – Figs. 2A, 2B and 0027), wherein the cavity resonator structure comprises: 
an outer conductor 114 (anode – Figs. 1, 2 and 0024), an inner conductor 112 (cathode – 0024),
a resonator cavity 132 (including common interaction space 122 – Figs. 1, 2 and 0024, 0025) interposed between the outer conductor and the inner conductor,
a multi-component flow assembly (Fig. 5) comprising:
a flow nozzle 514 (third tube – 0044) providing a shield gas (additional gas – 004), a zonal flow nozzle 512 (second tube – 0044) providing a functional process gas (e.g. fluid to be mixed – 0044), and a source material flow nozzle 5140 (first tube – 0044) configured to deliver the source material (plasma forming gas – 0044), wherein the source material flow nozzle and zonal flow nozzle are physically configured to facilitate a reaction between the source material and the functional process gas within a plasma region 534 – Fig. 5 and 0044) generated by the microwave generator electronics stage and the microwave applicator stage (0041, 0046),
wherein the plasma region 534 is between an outlet of the source material flow nozzle 510 and the receiving surface (substrate place beyond the outlet of plasma torch 508 – Fig. 5 and 0039), and


Partridge do not explicitly teach the cavity resonator structure comprises: 
an outer conductor, an inner conductor,
the resonator cavity interposed between the outer conductor and the inner conductor, and 
the flow nozzle that is configured to flow shield gas is a laminar flow nozzle.
Partridge is discussed above.
Partridge teach flow nozzle 514 is coaxial to plasma torch axis 142 (0027), i.e. the coaxial tubes define a plurality of flow paths along torch axis (0044){thus the coaxial tubes/nozzles would provide laminar flow paths.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the shielding gas flow nozzle as a laminar flow nozzle  in view of teaching by Partridge to enable obtain more homogenous processing (coating) across the substrate (abstract).
Furthermore, Hadidi teach a microwave plasma torch wherein gas source for shielding ensures laminar flow of the gas (abstract), which enables to obtain homogeneous material distribution (abstract).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the shielding gas flow nozzle as a laminar flow nozzle  in view of teaching by Hadidi in the apparatus of Partridge as a known structure of nozzle to enable more homogenous processing (coating) across the substrate (abstract).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the cavity resonator structure comprising an outer conductor and an inner conductor, a resonator cavity interposed between the outer conductor and the inner conductor, in view of teaching by Spitzl in the apparatus of Partridge (or alternately in view of Hadidi) as a known structure of plasma source to obtain enhanced power of the plasma source.
Further, claim limitations “to modify a source material in-transit to the receiving surface”, “shield gas’, functional process gas” and source material”, “are physically configured to facilitate a reaction between the source material and the functional process gas within a plasma region”, and “so as to effectively isolate the functional process gas and the source material in the plasma region” are functional limitations and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitations.
Furthermore, it has been held:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1847 (Bd. Pat. App. & Inter. 1987).


Further, claim limitations “functional process gas” and “shield gas” are functional limitations and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitations (relevant case law already cited above).

Regarding Claim 3: Regarding Claim 2: Partridge (or alternately in view of Hadidi and Spitzl) teach all limitations of the claim including that Partridge teach the zonal gas nozzle 520 (Fig. 5) is  configured to emit the functional process gas in a cross-sectional pattern forming a perimeter around the source material flow nozzle 510 that expels source material gas (considering that l zonal gas nozzle 520 is coaxially disposed around the source material flow nozzle 510 that expels the source material functional process gas (Fig. 5 and 0044, Partridge).
Further, claim limitations “functional process gas” and source material” are functional limitations and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitations (relevant case law already cited above).


Regarding Claim 10: Partridge (or alternately in view of Hadidi and Spitzl) teach all limitations of the claim including that apparatus enables to generate a cold plasma jet (0031, 0044) and that microwave radiation in the range of several GHz is suited for plasma generation (0004). Further, Spitzl also teach the microwave frequencies employed for generating the plasma are preferably in the range from 800 MHz to 2.5 GHz, more preferably in the range from 800 MHz to 950 MHz and 2.0-2.5 GHz, but the microwave frequency may lie in the entire range from 10 MHz up to several 100 GHz (0011 - which includes the claimed range of 500 MHz to 2.5 GHz).
Further, claim limitations “cold plasma jet” is a functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitations (relevant case law already cited above).

Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partridge (US 2014/0263202)[or alternately in view of Hadidi et al (US 2013/0270261) {hereinafter Hadidi} and Spizle (US 2010/0215541)] as applied to claims 1-4, 10 and further in view of Ervin et al (US 2010/0178435){hereinafter Ervin}, Gadgil (US 2009/0304924), and Ikedo et al (US 2017/0287679) {hereinafter Ikedo} and Ross et al (US 5,556,558){hereinafter Ross}.

Partridge (or alternately in view of Hadidi and Spitzl) do not explicitly teach the gas flow outlets of the laminar flow nozzle, zonal flow nozzle and the source material flow nozzle are generally linear; and wherein the zonal flow nozzle comprises at least two linear functional process gas flow outlets positioned to expel the functional process gas at opposite sides of the source material flow nozzle.
Ervin teach a plasma torch (Fig. 6) and including gas flow outlet (precursor and gas injection – 0041) having an elongated inlet 323 (channel). Ervin further teach that elongated linear plasma spray 313 pattern extends the substantial length of the substrate, so that the polycrystalline film is deposited across the substantial length of the substrate.
Additionally, Gadgil teach a plasma apparatus comprising a composite nozzle 80a with an opening plate 86a with plurality of apertures for gas injection. (Fig. 5A, 5B and 0068). Gadgil further teach that aperture pattern of the opening plate 86a and 86b can be by a suitable combination of various patterns shown in FIGS. 9A-9D and also within a particular aperture pattern, the dimensions and spacing of a particular feature such as hole diameter, slot width and length and its relative spacing can vary as may be required for a particular chemical process (Fig. 9A-9D and 0075).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the gas flow outlets of the laminar flow nozzle, zonal flow nozzle and the source material flow nozzle as generally linear in view of teaching by Ervin 
Further, Ikedo teach a plasma jetting device comprising inner and outer gas ejection ports (0027). Ikedo further teach that in a case of being formed in a long slit shape in the width direction, the protective gas supply ports are respectively provided on both side faces on both sides of the outer housing in the width direction. In other words, it is desirable that the protective gas supply ports are provided at positions at which it is possible to supply the protective gas uniformly to a part between the inner gas ejection ports and outer gas ejection ports of the protective gas chamber (0027).
Alternately, Ross teach gas passages 36 positioned at opposite sides of another gas passage 16 (Fig. 6 and col. 6, lines 42-49). Ross also teach another embodiment (Fig. 7) wherein gas passages 36 are on opposite sides of passages 16A, 16B (col. 6, line 63 to col. 7, line 7).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide zonal flow nozzle comprises at least two linear functional process gas flow outlets positioned to expel the functional process gas at opposite sides of the source material flow nozzle in view of teaching by Ikedo or Ross in the apparatus of Partridge (or alternately in view of Hadidi and Spitzl), Ervin and Gadgil to enable supply gas uniformly from the output of the system for depositing.
Regarding Claim 6: Partridge (or alternately in view of Hadidi and Spitzl), Ervin, Gadgil, Ikedo and Ross teach all limitations of the claim including the laminar flow nozzle comprising linear flow outlets, and that the zonal flow nozzle comprises two linear functional process gas flow outlets (as explained above under claim 5).

Ikedo is discussed above. Ikedo teach providing linear (long slit shape) gas flow outlets at positions at which it is possible to supply the protective gas uniformly to a part between the inner gas ejection ports and outer gas ejection ports of the protective gas chamber (0027). Further, Ross also teach Ross also teach (Fig. 7) providing gas passages 36 on opposite sides of passages 16A, 16B (col. 6, line 63 to col. 7, line 7).
Alternately, Ross teach gas passages 36 positioned at opposite sides of another gas passage 16 (Fig. 6 and col. 6, lines 42-49). Ross also teach another embodiment (Fig. 7) wherein gas passages 36 are on opposite sides of passages 16A, 16B (col. 6, line 63 to col. 7, line 7).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to optimize the shape and configuration (viz. number and location) of linear shield gas flow outlets with respect to two linear functional process gas flow outlets in view of teaching by Ikedo and Ross in the apparatus of Partridge (or alternately in view of Hadidi and Spitzl), Ervin and Gadgil to enable supply gas uniformly from the output of the system for depositing.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partridge (US 2014/0263202)[or alternately in view of Hadidi et al (US 2013/0270261) {hereinafter Hadidi} and Spizle (US 2010/0215541)] as applied to claims 1-4, 10 and further in view of Cui et al (US 6148764){hereinafter Cui}.

Cui teach a microwave plasma jet apparatus comprising a gas inlet that consists of bundled capillary tubes 54 (fine capillaries - Fig. 5, col. 7, lines 31-40).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the zonal flow nozzle comprises bundled capillary tubes that receive the functional process gas from a functional process gas plenum in view of teaching by Cui in the apparatus of Partridge (or alternately in view of Hadidi and Spitzl) as a known alternate structure for gas flow nozzle used in microwave plasma jet to obtain less retarding effect on the local gas jet flow (col. 7, lines 38-40, Cui).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partridge (US 2014/0263202)[or alternately in view of Hadidi et al (US 2013/0270261) {hereinafter Hadidi} and Spizle (US 2010/0215541)] as applied to claims 1- 4, 10 and further in view of Hancock (US 2010/0296977).
Regarding Claim 8: Partridge (or alternately in view of Hadidi and Spitzl) teach all limitations of the claim including the cavity resonator structure generates a plasma proximal to source gas injection, but do not explicitly teach the cavity resonator structure operates in a cutoff mode.
Hancock teach a microwave plasma apparatus comprising an applicator wall or cavity and wherein the structure of the applicator enables  microwave wave field to be cutoff (0038), 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide cavity resonator structure that operates in a cutoff mode with respect to injection point of precursor in view of teaching by Hancock in the apparatus of Partridge (or alternately in view of Hadidi and Spitzl) to obtain ionization at maximized power (0106, Hancock).
Further claim limitation “thereby facilitating consumption of a precursor” is a functional limitation and since the structure of prior art teach all structural limitations of the claim, the same is considered capable of meeting the functional limitation in view of teachings of prior art including Hancock, as explained above (relevant case law already cited above).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partridge (US 2014/0263202)[or alternately in view of Hadidi et al (US 2013/0270261) {hereinafter Hadidi}, Spitzl (US 2010/0215541)] and Hancock (US 2010/0296977) as applied to claim 8 and further in view of Ihde et al (US 2012/0261391){hereinafter Ihde} and Nauman et al (US 2009/0127101){hereinafter Nauman}.
Regarding Claim 9: Partridge (or alternately in view of Hadidi and Spitzl) and Hancock teach all limitations of the claim including the cavity resonator structure operates in a cutoff mode to generate a high electric field for generating a plasma proximal to a precursor injection point (as explained above under claim 8).

Ihde teach an atmosphere pressure plasma apparatus (Figs. 1-3) and disclose that a high removal of sputtered particles from a negatively charged electrode is possible when using a pulsating DC voltage (at least 0039).
Further, Nauman teach a plasma apparatus (abstract) and disclose that plasma ions are accelerated towards a target and cause target material to be dislodged from the cathode surface on impact. The dislodged target material is then deposited on a substrate to form a film (e.g., thin film). The film may constitute material sputtered by the plasma from the target surface, as disclosed above, or may be the result of a reaction between the target material and some other element included in the plasma or process gases (0002)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide ions by the plasma source for direct pulsed sputtering of material off a feedstock electrode in view of teaching by Ihde and Nauman in the apparatus of Partridge (or alternately in view of Hadidi and Spitzl) to obtain sputtering of feedstock material for deposition on to substrate.
Further claim limitation “that facilitate direct pulsed sputtering of material off a feedstock electrode”, is a functional limitation and since the structure of prior art teach all structural limitations of the claim, the same is considered capable of meeting the functional limitation in view of teachings of prior art including Hancock and Nauman, as explained above (relevant case law already cited above).



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partridge (US 2014/0263202)[or alternately in view of Hadidi et al (US 2013/0270261) {hereinafter Hadidi}, Spitzl (US 2010/0215541)] as applied to claims 1-4, 10 and further in view of Ihde et al (US 2012/0261391){hereinafter Ihde}, Nauman et al (US 2009/0127101){hereinafter Nauman} and Hwang (US 2001/0022295).
Regarding Claim 11: Partridge (or alternately in view of Hadidi and Spitzl) teach all limitations of the claim but do not explicitly teach an insulating material is interposed between the outer conductor and the inner conductor, wherein the insulating material facilitates active biasing, thereby facilitating sputtering using a feedstock and/or elevating an electrical potential of ions within the plasma region.
Further, Ihde is discussed above.
Ihde teach an atmosphere pressure plasma apparatus (Figs. 1-3) and disclose that a high removal of sputtered particles from a negatively charged electrode is possible when using a pulsating DC voltage (at least 0039). 
Still-further, Nauman teach a plasma apparatus (abstract) and disclose that plasma ions are accelerated towards a target and cause target material to be dislodged from the cathode surface on impact. The dislodged target material is then deposited on a substrate to form a film (e.g., thin film). The film may constitute material sputtered by the plasma from the target surface, as disclosed above, or may be the result of a reaction between the target material and some other element included in the plasma or process gases (0002).

Hwang teach an insulating material 214 is interposed between outer conductor 212 (outer electrode – 0050) and the inner conductor 210 (hollow conductor tube – at least 0049 and Fig. 2).
It would have been obvious to provide an insulating material interposed between the outer conductor and the inner conductor in view of teaching by Hwang to provide isolation between inner and outer conductor.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide an insulating material interposed between the outer conductor and the inner conductor in view of teaching by Hwang in the apparatus of Partridge (or alternately in view of Hadidi and Spitzl) and Ihde to provide isolation between inner and outer conductor, and facilitate sputtering of feedstock material for deposition on to substrate.
Further claim limitation “wherein the insulating material facilitates active biasing, thereby facilitating sputtering using a feedstock and/or elevating an electrical potential of ions within the plasma region”, is a functional limitation and since the structure of prior art teach all structural limitations of the claim, the same is considered capable of meeting the functional limitation in view of teachings of prior art including Ihde, Nauman and Hwang as explained above (relevant case law already cited above).

Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Partridge (US 2014/0263202)[or alternately in view of Hadidi et al (US 2013/0270261) {hereinafter Hadidi} and Spizle (US 2010/0215541)] as applied to claims 1-3, 10 and further in view of Riccardi et al (US 2013/0017342){hereinafter Riccardi}.
Regarding Claims 12, 13: Partridge (or alternately in view of Hadidi and Spitzl) teach all limitations of the claim including a microwave cavity structure (Spitzl – Fig. 1), and further continuous or pulsed DC voltage is applied between cathode 112 and anode 114 to generate an electric field (0032, Partridge).
 Partridge (or alternately in view of Hadidi and Spitzl) do not explicitly teach the microwave generator electronics operate in a continuous wave mode of operation to drive the cavity resonator structure.
Riccardi teach a plasma apparatus with microwave coupling and further teach that electromagnetic power can be coupled to plasma in a continuous mode or pulsed mode (0056)(as also regards claim 13}. 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to operate the microwave generator electronics in a continuous or pulsed mode of operation in view of teaching by Riccardi in the apparatus of Partridge (or alternately in view of Hadidi and Spitzl) to obtain enhanced electron density (0056, Riccardi).

Claim 14 (renumbered) is/are rejected under 35 U.S.C. 103 as being unpatentable over Partridge (US 2014/0263202)[or alternately in view of Hadidi et al (US 2013/0270261) {hereinafter Hadidi} and Spizle (US 2010/0215541)] as applied to claims 1-3, 10 and further in view of Cuomo et al (US 5,179,264){hereinafter Cuomo}.
Regarding Claim 14 (renumbered): Partridge (or alternately in view of Hadidi and Spitzl) teach all limitations of the claim but do not explicitly teach the microwave generator electronics 
Cuomo teach a microwave plasma apparatus comprising microwave generator electronics including solid-state amplifiers 12 that support frequency tuning (by oscillator 10 and second control loop # 2) that facilitates impedance matching during operation to maintain a desired plasma load (at least Figs. 1, 5 and col. 9, lines 25-27 and col. 10, line 66 to col. 11, line 10).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the microwave generator electronics comprise solid-state amplifiers that support frequency tuning that facilitates impedance matching during operation to maintain a desired plasma load in view of teaching by Cuomo in the apparatus of Partridge (or alternately in view of Hadidi and Spitzl) to provide enhanced electromagnetic field uniformity and process control during processing (col. 5, lines 63-68, Cuomo).
Further, claim limitation “to maintain a desired plasma load” is a functional limitation and since the structure of prior art teach all structural limitations of he claim the same is considered capable of meeting the functional limitation (relevant case law already cited above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sieber et al (US 2016/0329191) teach an atmosphere pressure plasma torch (jet) 300 mounted on a robot 602 (Fig. 6 and 0140).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716